 .In the Matter of EVERGREEN MILLWORKS AND MANUFACTURLNG COMPANYandINDUSTRIAL UNION OF MARINE AND SHIPBUILDING WORKERS ofAMERICA, C. I. O.-Case No. 10 R-1154.-Decided September 23, 19/4Mr. Charles Gaines, Jr.,of Jacksonville, Fla., for the Company.Mr. Dugan Boart f elrl;of Jacksonville, Fla., for the Union.Miss Ruth E. Blief eld,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly, filed by the Industrial Union of Marine andShipbuilding Workers of America, C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of the Evergreen Millworks andManufacturing Company, Jacksonville, Florida, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Mortimer H. Freeman, Trial Ex-aminer. Said hearing was held at Jacksonville, Florida, on August 14,1944.The Company and the Union appeared and participated. Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and, to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYEvergreen Millworks and Manufacturing Company is a Florida cor-poration maintaining its principal office and plant in Jacksonville,Florida, where it manufactures ammunition boxes and shipping con-%',58 N. L. R. B., No. 98.503 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDtainers.The Company purchases raw materials consisting of lumber,nails, box hardware, and staining materials at an approximate cost of$8,600 per week.About two-thirds of the raw materials used in themanufacturing process is purchased from points outside the State ofFlorida and shipped to the Jacksonville plant, of the Company. Eachweek the Company manufactures shipping containers and ammunitionboxes valued at approximately $12,000, 'all of which are sold and deliv-ered to points outside the State of Florida.The Company concedes, and we find that the Company is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Industrial Union of Marine and Shipbuilding Workers ofAmerica, affiliated with the Congress of Industrial Organizations, isa labor organization admitting to . membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Union, in a telephone conversation with the Company's plantmanager on June 30, 1944, requested recognition as the exclusive bar-gaining representative of the Company's employees, but the requestwas refused by the Company's plant manager because he was notfamiliar with the Company's labor relations policies.The plantmanager suggested that the Union representative speak to the chair-man of the Board of the Company. An attempt by the Union to getin touch with the chairman was unsuccessful.At the hearing the Company contended that the employees of theCompany were presently covered by a contract between the UnitedBrotherhood of Carpenters and Joiners of America, affiliated with theMetal Trades Council of the American Federation of Labor, hereincalled the A. F. L., and the Eastport Marine Construction Companyof Jacksonville, herein called the Marine Company.The Marine Company was founded as a barge marine constructioncompany in January 1942, and was chartered under the Florida lawsof incorporation.A contract was signed with the United States Armyfor the construction of 50 wooden oil barges, and immediately there-after a collective bargaining contract-was entered into between theMarine Company and ,the A. F. L. for an indefinite period of time.The Marine Company completed its contract with the United StatesArmy in September 1943 and has not done any manufacturing sincethat date.The Marine Company operated on a "cost-plus fee" con-tract with the Army, and the facilities, site, equipment, and toolson the termination of the contract.Subsequently the- facilities, site, EVERGREENMILLWORKS AND MANUFACTURING, COMPANY 505equipments, and tools used by the Marine Company were purchasedfromthe United States Army in the name of the Eastport Construc-tion Company, herein called the Construction Company, a partner-ship. , The Construction Company commenced the manufacture ofgun wiper boxes, bomb boxes, and beverage boxes about February1944, using the,samepersonnel as was employed by the MarineCompany.The Evergreen Millworks and Manufacturing Company, the em-ployer involved herein, was then formed to manufacture boxes fromthe surplus materials of the Construction Company.Materials usedby the Company are acquired from the Construction Company onthe basis of an oral subcontract.The records of the two companiesare kept at the Construction Company offices, but are separately-main-tained.The bank account and all tax reports for the two companiesare also separately maintained.The Company's employees were ob-tained from the night-shift workers employed by the ConstructionCompany.Personnel- for the Construction Company was hiredthrough the A. F. L. under an oral extension of the contract withtheMarine Company.The A. F. L., however, has not appeared inthismatter although it was given due notice of the hearing.'On a petition by the Industrial Union of Marine and ShipbuildingWorkers of America, C. I. 0., requesting recognition as the representa-tive of the Construction Company's employees we hold that the abovedescribed contract between the A. F. L. and the Marine Company didnot operate as a bar to the proceedings since it is one of indefiniteduration and has been in effect for a period of 1 year.'Without pass-ing upon the, question whether or not the contract would in any eventbe deemed to cover the employees of the Company, we find, accord-ingly, that this same contract does not bar a determinationof repre-sentatives in the instant proceeding.-A statement of a Board,agent, introduced into evidence at the hear-ing, indicates that the U'iiion represents a substantial * number of em-ployees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of the employees of the Company, within the mean-ing of Section.9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree, and we find, in substantial accord with theiragreement that all employees of the Company engaged in maintenance1 SeeMatter of M.Wolfson,et at, eloinabusii e,ssas Eastport Construction Company,57 N. L.R. B. 1455-' The Field Examiner reported that the Union submitted 51 authorization cards,of which11 were dated July 1944;27 were dated June 1944;and 13 were datedMay1944; andthat there were approximately 71 employees in the unit petitioned for. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDand production, including leadermen 3 and -excluding the material,clerk and checker, inspectors, expediters, stock clerks, armed guards,clerical and office employees, foremen and supervisory employees withauthority to hire, promote, discharge; discipline, or- otherwise-effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (h) of the Act.V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National -Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective.bargaining with Evergreen Mill-works and Manufacturing Company, an election by secret ballot shallbe conducted as early as possible, but not later than thirty- (30) daysfrom the date of the Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in Section IV; above, who were employed during the pay-roll period immediately preceding the date^of.this Direction, includingemployees who did not work during the said pay-roll -period''lieca"'usethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by Industrial Union of Marine and Ship=building Workers of America, C. I. 0., for the purposes of collectivebargaining.8At the hearing these men were also called subforemen ; however, for purposes of identi-fication they are herein called leadermenThe leadern}eu,,arC_iucluded;,inri)?e,bargaipiggunit since their duties do not bring them within, the purview-of superviserysemployeesa